Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Batson, HTTP Live Streaming Draft-Pantos-HTTP-Live-Streaming-05, 2009-03-15. 
Regarding claims 1 and 11, Batson discloses a machine readable non-transitory storage medium storing executable instructions/method that when executed 
receiving, at a client device a playlist file (sec.6.2 describes a scenario wherein a client receives URI to the playlist file, and further discloses that the client must obtain the URI from the playlist file);
determining whether an end marker is present in the playlist file (sec.6.2.2 discloses the playing the playlist file, and further discloses that if the EXT-X-ENDLIST tag is not present) wherein the playlist file specifies a plurality of media files (sec.4 describes Media Files and describes the URI identifying a media file which is a segment of overall presentation) divided from a single contiguous stream of media data for a particular program (4. Media Files – which recites, in part, “Each media file URI in a Playlist file MUST identify a media file which is a segment of the overall presentation”);
requiring, at a client device, if the end marker is not present (sec.6.2.2 discloses the playing the playlist file, and further discloses that if the EXT-X-ENDLIST tag is not present), a start point of playback from the playlist to be at least a period of time before an end of the playlist file (sec.6.2.2 describes that if the EXT-X-ENDLIST is not present then the media may start at any location in the playlist except for the last or second to last) and the client device prevents user selection of a start point that is later than the at least the period of time before the end of the playlist file (4. Media Files – describes a media file which is a playlist or a concatenation of a files which make up an entire presentation. The client retrieves the files in the order in which they were added using URIs as the URIs point to a location of the next file in the playlist. The disclosure of except for the last and the second to last files in the playlist can be played first. That is, the disclosure of Batson teaches a Client device that is configured to prevent selecting a starting point that is either the last or the second to last file. By following this provision disclosed above, the Client device is effectively prevented from being able to start the file before the ending period of the playlist file. The disclosure further teaches that the once first media file has been chosen (e.g. start point) subsequent media files in the playlist MUST be loaded in the order that they appear).
Regarding claims 2 and 12, the disclosure of Batson teaches wherein the playlist file specifies a set of media files and an order of playback for the set of media files,
 and wherein a target duration specifies a maximum duration of a media file in the playlist file (sec.3.1.1 which describes the maximum duration of the next media file in the playlist file) and wherein the period of time is a multiple of the target duration (sec. 6.2.3 which describes reloading the playlist, and states that the client must periodically reload the playlist file unless it contains the end marker, see e.g. EXT-X-Endlist tag. The last line describes the initial minimum reload delay is the duration of the last media file or 3 times the target duration).
Regarding claims 3 and 13, the disclosure of Batson discloses wherein the period of time is specified as a predetermined multiple of the target duration and the multiple is 3 (sec.6.2.3 last line as disclosed above).
Regarding claims 4 and 14, the disclosure of Batson discloses wherein if the end marker is present in the playlist then the start point is not enforced (sec.6.2.2 which recites, in part, “If the playlist file contains the EXT-X-ENDLIST tag, any file in the playlist may be played first”).
Regarding claims 5 and 15, Batson discloses the method of claims wherein the start point is adjusted in response to connection speed at the client device (6.2.2 which discloses that the starting point can be any file before the last or second to last file. This prevents the media from stalling due to a lack of content as well stalling due to network latency).
Regarding claims 6 and 16, Batson discloses wherein the media files present a live event and wherein the playlist contains a plurality of tags (Title: HTTP Live Streaming, and sec.1 which describes media data being transmitted soon after its created, allowing the media to be received in near real-time. Sec. discloses the tags that are included in the playlist file). 
Regarding claims 7 and 17, Batson discloses wherein the playlist is an updated playlist containing one or more added uniform resource identifiers (URIs) for the live event (sec.2 which discloses a multimedia presentation specified by a URI to a playlist file, which is an ordered list of additional URIs).
Regarding claims 8 and 18, Batson discloses the playlist comprising a plurality of uniform resource identifiers (URIs), the plurality of URIs indicating an order of playback of multiple media segments that can be received, in a transfer protocol compliant manner, to recreate a stream of data (sec.4 describes each media file in a 
Regarding claims 9 and 19, Batson discloses wherein if the end marker is present in the playlist then the start point is not enforced by the client device (sec.6.2.2 which recites, in part, “If the playlist file contains the EXT-X-ENDLIST tag, any file in the playlist may be played first”).
Regarding claims 10 and 20, Batson discloses requesting, by the client device, the playlist file through a transfer protocol compliant manner, wherein the playlist file is received in response to the request made through the transfer protocol compliant manner (6.2 Client Process describes a client device requesting a URI to a playlist, 6.1 describes the server creating a playlist file wherein there is a URI for each media file. The URIs as discussed in RFC 3896 describes the URI being accessed by Hyper Text Transfer Protocol. Thus, a client uses HTTP, e.g. the “transfer protocol” to request or gain access to the particular URI).


Response to Arguments
Applicant’s arguments, see 112 Rejections, filed 11/19/2021, with respect to claims 5 and 15 have been fully considered and are persuasive.  The 112 Rejections of 5 and 15 has been withdrawn. 
Applicant’s arguments, see 102 Rejections, filed 11/19/2021, with respect to Kesteloot have been fully considered and are persuasive.  The 102 Rejections of claims 1-4, 6-14, and 16-20 has been withdrawn. 

Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The Applicants allege that Batson does not disclose, “the user of the client device is prevented from selecting a start time for playback that is later than the at least a period of time before the end of the playlist file”. While the Examiner initially believed that the amendments appeared to overcome the rejection, after careful consideration and review of the Batson reference, the Examiner finds that Batson does indeed disclose the above feature. Batson discloses in Sec. 6.2.2 “Playing the Playlist File” that if the end marker (e.g. the ext-x-endlist) tag isn’t present that any file except for the last and second to-last files in the playlist may be played first. This rule, as stated prevents a file that is at least a period before the end of the playlist file from being selected, because the rule prevents either of the last or second last file from being chosen as a starting point. Thus, a user is not able to select a starting point later than at least the last and second to last files as a starting point. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2008/022005 A1) “Glitch Free Media Streaming”
	Asai (US 2010/0034515 A1) “Information Processing Apparatus and Method, and Program”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411